Notice of Allowability
Reasons for Allowance
1. 	The closest prior art to the subject matter of independent claim 1 is the Jang vehicle driving information system publication which discloses a warning message providing method for an electronic device, (see Figs. 1, 3, 5, ¶0008 - ¶0009, ¶0020, ¶0088, and ¶0091.  In particular, see Fig. 3 and 5.  See ¶0008), comprising: 
establishing a general accident prediction model that is applicable to all regions (See Figs. 1 - 5, ¶0019 - ¶0022, ¶0027, ¶0051, and ¶0089 - ¶0091.  In particular, see Fig. 8 ~ process method steps 800, and 855. See ¶0089 and ¶0091, Jang teaches accident prediction modeling which includes a special accident prediction model that includes data on a region where there is a higher probability of accidents along the route proximate to the vehicle).
determining a current position of the electronic device (see Figs. 1 - 5, 7, ¶0008 - ¶0009, ¶0020, ¶0026, ¶0043, ¶0056, ¶0063, ¶0088 - ¶0089, and ¶0091.  In particular, see Figs. 4 and 7.  See ¶0008, ¶0026, ¶0043, ¶0056, ¶0063, and ¶0081, Jang teaches wherein communication unit 700 transmits traffic situation information search unit 720 such that current traffic condition information which includes a position determination that determines a current position of the vehicle respective to moving traffic and its proximity to accident areas, especially accident areas with historically high frequency rates);
determining an accident occurrence possibility using the selected accident prediction model.  (See Figs. 1 - 5, ¶0019 - ¶0022, ¶0027, ¶0051, and ¶0090 - ¶0091, In particular, see ¶0020 - ¶0021, Jang teaches accident occurrence possibility determination through a process of predicting future accident outcomes by analyzing patterns derived from big data 810 being outputted by vehicle 800).
Then, Suda’s vehicle accident prevention and warning system is introduced to combine with Jang to provide a warning message based on determining that the accident occurrence possibility is a preset value or more.  (See Figs. 1 - 5, ¶0003, ¶0018, ¶0021 - ¶0025, ¶0027 - ¶0029, ¶0033, ¶0040, ¶0055, ¶0057, ¶0060, and ¶0064.  In particular, see Figs. 5 and 6.  See ¶0021, ¶0024, ¶0040, ¶0055, and ¶0066. Suda teaches an approach detection means wherein Control unit 129 in conjunction with warning unit 125 works to alert the driver with an alert message informed by warning data from accident occurrences, especially those the frequency of occurrence is a preset value or more.)
However, the prior art does not teach, or suggest every element of independent claims 1 and 11. As such, a person skilled in the art would not modify Jang in view of Suda, or any other combination thereof, to provide the method establishing a general accident prediction model that is applicable to all regions and at least one special accident prediction model that is applicable to at least one frequent accident region by learning accident data; 
selecting the special accident prediction model in a case where the determined current position is within a frequent accident region and selecting the general accident prediction model in other cases;
wherein in the establishing, the general accident prediction model is established based on all accident data, and the special accident prediction model is established based on only accident data occurring in the frequent accident region.
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method establishing a general accident prediction model that is applicable to all regions and at least one special accident prediction model that is applicable to at least one frequent accident region by learning accident data; 
selecting the special accident prediction model in a case where the determined current position is within a frequent accident region and selecting the general accident prediction model in other cases;
wherein in the establishing, the general accident prediction model is established based on all accident data, and the special accident prediction model is established based on only accident data occurring in the frequent accident region.
In particular, the prior art is silent in teaching, or suggesting a method for selecting the special accident prediction model in a case where the determined current position is within a frequent accident region and selecting the general accident prediction model in other cases;
wherein in the establishing, the general accident prediction model is established based on all accident data, and the special accident prediction model is established based on only accident data occurring in the frequent accident region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661